DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, drawn to a rescue strap, classified in A61G 7/1023.
II.	Claims 10 and 11, drawn to a method of securing a patient by wrapping a rescue strap around the legs of the patient, classified in A61G 2200/58.
III.	Claims 12 and 13, drawn to a method of securing a patient by wrapping a rescue strap around the torso of the patient, classified in A61G 2200/52.

The inventions are independent or distinct, each from the other because:
Inventions I and II, and inventions I and III, are respectively related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown:  (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case the product as 


claimed can be used in a materially different process of using that product such as supporting the waist of a patient.

Inventions II and III are directed to related processes.  The related inventions are distinct if:  (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have materially different modes of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)	the inventions have acquired a separate status in the art in view of their different classification;
(b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;



(c)	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)	the prior art applicable to one invention would not likely be applicable to another invention;
(e)	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 

During a telephone conversation with Robert Patino on January 21, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-13 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims.  Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities:
1)	On page 3, in line 2; page 4, lines 2 & 8 of the second paragraph; and on page 5, in line 2:  “stich” should be changed to --stitch--.  
2)	On page 4, in line 9 of the second paragraph:  “cusp” should be changed to 
--grasp--.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
1)	In claim 1, line 3:  “first” should be changed to --top--.
2)	In claim 1, line 4:  “stich” should be changed to --stitch--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,321,972 to Vetter in view of EP 2522398 A1 to Koch et al.  With respect to claims 1, 3-5, 8 and 9, Vetter shows the claimed limitations of a rescue strap (12) with a lead end and a rear end (as shown in Figure 3A and as described in column 6, line 22) comprising:  a top strap (36) made of a durable and flexible material and a bottom strap (20) made of a durable and flexible material secured to said top strap (36) by a plurality of stitch works (25, 34), whereby said plurality of stitch works create a plurality of strap loops (23) along a length of said bottom strap (20) (as shown in 3A & 3B and as described in column 6, lines 22-29 and in column 7, lines 18-19 & 24-25); wherein said top strap (36) is a greater length than said bottom strap (20) (as shown in 

Figure 3A and as described in column 6, lines 35-36 and in column 7, lines 21-22 & 29-30); wherein said stitch works (25, 34) reside every 4 to 12 inches apart (as shown in Figures 3A & 3B and as described in column 7, lines 31-33); wherein said top strap (36) is less wide than the width of said bottom strap (20) and said bottom strap is between 1 and 6 inches wide (as shown in Figures 3A & 3B and as described in column 7, lines 18-29 & 24-25); and further comprising a first exterior handle (28) located on the lead end and a second exterior handle (28) located on the rear end (as shown in Figures 3A & 3B and as described in column 6, lines 35-36).  However, Vetter does not specifically disclose the use of a center point marker located in a center region of the bottom strap (20) or a center region of the top strap (36).  Koch et al. ‘398 A1 provides the basic teaching of a rescue strap (10) provided with a center point marker (14) located in a center region thereof (see Figures 1 & 2; column 6, paragraph 0028 and column 7, paragraph 0032).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the rescue strap of Vetter with a center point marker located in a center region of the bottom strap or a center region of the top strap in order “to apply a force that is as symmetrical as possible to the part of the body of the person to be lifted”, thereby ensuring proper user support during employment of the rescue strap (see column 6, paragraph 0028 of Koch et al. ‘398 A1). 
With respect to claims 2 and 6, Vetter as modified by Koch et al. ‘398 A1 does not specifically disclose conditions wherein the top strap (36) and the bottom strap (20) are the same length and wherein the top strap is the same width of the bottom strap.  It would have been an obvious matter of design choice before the effective filing date of the claimed In re Rose, 105 USPQ 237 (CCPA 1955). 
With respect to claim 7, Vetter as modified by Koch et al. ‘398 A1 does not specifically disclose a condition wherein the top strap (36) is a different color than that of the bottom strap (20).  However, Vetter does provide the basic teaching of a rescue strap assembly (10) comprising a plurality of straps (12, 14, 15) each having a different color (see Figure 1; column 2, lines 8-17; column 5, lines 52-56 and column 7, lines 3-9, 13-16 & 49-50).  Accordingly, the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the rescue strap of Vetter as modified by Koch et al. ‘398 A1 with a top strap having a different color than that of the bottom strap in order to “allow for quicker coordination of lifting a person from a dangerous situation” as taught by Vetter (see column 2, lines 15-17 of Vetter ‘972). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Wiggermann et al. ’531, Romang ‘591, Power, II et al. ‘417, Conlin ‘110, Power, II et al. ‘666, Rathke et al. ‘452, Power, II et al. ‘152, Conlin et al. ‘194, Conlin ‘983, Conlin ‘040, Conlin ‘581, Conlin et al. ‘902, Conlin ‘485, Pinholster, Jr. et al. ‘534, Conlin ‘769, Conlin ‘389, Pinholster, Jr. et al. ‘329, Conlin ‘808, Pinholster, Jr. et al. ‘566, Pinholster, Jr. et al. ‘343, 

Pinholster, Jr. et al. ‘579, Crowell et al. ‘976, Crowell et al. ‘821, Moulton ‘018, Pinholster, Jr. et al. ‘896, Merten ‘197, Moulton ‘392, Bogardus, III ‘551, Farnum ‘280, Anderson et al. ‘301, Carroll ‘859, Butler et al. ‘137, Wiggermann et al. ‘752 and Koch et al. ‘398 B1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic 





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673